PLEUS, J.
The appellant attempts to assert for the first time on appeal that his arrest was unlawful because the officers did not have the authority to enter his house. This issue was waived by appellant because in the proceedings below, appellant’s counsel specifically stated that she was not arguing that his arrest was unlawful, but that the officers had used excessive force in making the appellant’s arrest. See Gibson v. State, 533 So.2d 338 (Fla. 5th DCA 1988) (even non-fundamental constitutional errors are waived if not objected to); Baglio v. State, 467 So.2d 1030 (Fla. 4th DCA 1985) (where defense counsel specifically stated in proceedings below that he had no objection to admitted evidence, appellate review waived).
Accordingly, appellant’s judgment and sentence are affirmed.
AFFIRMED.
THOMPSON, C.J., and COBB, J., concur.